

Exhibit 10.4


KITE REALTY GROUP TRUST


Schedule of Non-Employee Trustee Fees and Other Compensation
 
Annual Retainer
 
$42,500
     
Committee Chair Annual Retainer
 
Audit Committee: $15,000
Compensation Committee: $12,500
Nominating and Corporate Governance Committee: $7,500
     
Committee Member Annual Retainer
 
Audit Committee: $5,000
Compensation Committee: $5,000
Nominating and Corporate Governance Committee: $5,000
     
Lead Trustee Annual Retainer
 
$15,000
     
Annual Restricted Share Awards
 
Upon initial election, each trustee receives 3,000 restricted shares that vest 1
year from date of grant.
 
On an annual basis each year after their initial election, each trustee will
receive restricted shares with a value of $42,500 that vest 1 year from the date
of grant.



 


Effective: July 2013
 


